Citation Nr: 0511226	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-05 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for urethral condition.

2.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.

3.  Whether prior denials of service connection for prostate 
condition, kidney disease and pseudofolliculitis barbae were 
clearly and unmistakably erroneous.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  A Notice of Disagreement was received 
in May 2003.  The RO issued a Statement of the Case in 
October 2003 as to the issues of service connection for a 
urethral condition and CUE claims.  In January 2004, the RO 
issued a Statement of the Case as to the issue of an increase 
of the zero percent evaluation of the veteran's service-
connected pseudofolliculitis barbae.  A timely appeal as to 
all issues was received in February 2004.  

As discussed in more detail below, the Board finds that the 
veteran filed a notice of disagreement on the RO's September 
2002 denial to reopen his claims for service connection for 
hemorrhoids, kidney disease, and a prostate condition, 
thereby initiating, but not perfecting, an appeal.  These 
issues are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's ureteral/urethral condition is a congenital 
or developmental disease that preexisted his service but 
became symptomatic in service.

2.  The veteran's pseudofolliculitis barbae is productive of 
exudation involving an exposed area.  

3.  The medical evidence available to the RO at the time of 
its November 2000 rating decision did not show that the 
veteran currently had either pseudofolliculitis barbae or a 
prostate condition.

4.  The medical evidence available to the RO at the time of 
its December 1994 rating decision did not show that the 
veteran incurred kidney disease in service or that it 
manifested to a degree of 10 percent within one year after 
his discharge from service.


CONCLUSIONS OF LAW

1.  The veteran's ureteral/urethral condition was aggravated 
by service.  38 U.S.C.A. §§ 1110,1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2004).  

2.  The criteria for a 10 percent disability rating for 
pseudofolliculitis barbae are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Code 7806 
(2004).  

3.  The RO's decisions in the December 1994 and November 2000 
rating decisions were not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The Board notes that the Veterans' Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is not applicable to 
claims of CUE, since CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  
In addition, the claim for service connection for urethra 
condition is granted in full.  Thus the notification and duty 
to assist provisions of the VCAA have been fully satisfied as 
to that claim.  The following VCAA analysis only applies, 
therefore, to the claim for an increased rating for service-
connected pseudofolliculitis barbae because, although an 
increase is granted, such grant is not a total grant of the 
benefits sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(On a claim for an increased rating, the veteran will be 
presumed to be seeking the maximum benefit allowed by low and 
regulation, and the claim remains in controversy where less 
than the maximum available benefit is awarded.).  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in July 2002, prior 
to the initial AOJ decision.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

If, in response to notice of its decision on a claim for 
which VA has already given the required VCAA notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved; however, 38 U.S.C.A. § 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate the newly raised issue.  VAOPGCPREC 8-2003.  
The veteran was provided proper VCAA notice in July 2002 on 
his service connection claims.  When his Notice of 
Disagreement raised the new issue of the proper rating to be 
assigned his now service-connected pseudofolliculitis barbae, 
VA was not required to provide him additional VCAA notice.  
Nevertheless, VA sent notice to the veteran in November 2003 
as to the information and evidence necessary to substantiate 
the veteran's claim of a compensable rating for service-
connected pseudofolliculitis barbae.  

The above-mentioned letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate his claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely 
records, like medical records, employment records, and 
records from other Federal agencies.  The Statement of the 
Case also notified the veteran of the information and 
evidence needed to substantiate the claim. 

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file.  The veteran has not 
alleged treatment by private medical providers for his 
pseudofolliculitis barbae.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to the VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's 
claims.

For increased rating claims, the duty to assist also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2004).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examination in 
January 2003.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's pseudofolliculitis barbae since he was last 
examined.  The veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


II.  Analysis

Service Connection for Claimed Urethral Condition

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A review of the veteran's service medical records shows that 
his service entrance examination did not reveal any 
genitourinary problems.  Starting in August 1974, the veteran 
had consistent complaints throughout his service of urethral 
discharge and dysuria.  Originally the veteran was diagnosed 
to have gonorrhea, but by the end of his service he had 
alternatively been diagnosed to have urethritis, possible 
epididymitis, and prostatitis.  The veteran's exit 
examination report does not note any genitourinary problems.  

In 1992, the veteran was treated at the VA Medical Center in 
Jackson, Mississippi originally for a rectal/pelvic mass.  
Genitourinary work up revealed an atrophic right kidney with 
an ectopic ureter that drained into the right seminal 
vesicle, which was determined to have caused the pelvic mass.  
In March 1992, the veteran underwent pelvic exploratory 
surgery during which the right kidney, right ureter and the 
pelvic mass were removed.  

In January 2003, the veteran underwent a VA examination.  
After examining the veteran and reviewing his medical 
records, the examiner reported that the multiple episodes of 
urethral discharge and dysuria in service were probably the 
result of the veteran's dysplastic right kidney and ectopic 
ureter.  The examiner stated that the veteran's problems were 
congenital and that symptoms for such a problem do not 
usually present until after puberty with the onset of sexual 
activity, when males with this congenital problem may present 
at various times with symptoms suggesting prostatitis, 
sexually transmitted diseases, and epididymitis.  The 
examiner opined that the veteran's congenital condition 
preexisted service and that it was unlikely that it was 
aggravated by his service.

The first inquiry to make is whether the veteran has a 
current disability.  The Board finds that the veteran has a 
current urethral condition, which it will characterize as an 
ureteral/urethral condition.  The medical evidence shows that 
the veteran had an ectopic ureter.  The word "ectopic" 
means "located away from normal position" or "arising in 
an abnormal site or tissue."  Dorland's Illustrated Medical 
Dictionary, 28th Edition, p. 527.  The medical evidence makes 
it clear that the ectopic ureter was improperly attached to 
the seminal vesicle.  The veteran's current disability is 
therefore ureteral/urethral condition, status post surgical 
excision of ectopic right ureter.

The next inquiry is whether an injury or disease was incurred 
in, or aggravated by, the veteran's military service.  As no 
ureteral/urethral condition was noted on the veteran's 
entrance examination, the veteran is presumed to have been in 
sound condition when he entered into military service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b). The presumption 
of soundness can be rebutted only by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b). In 
determining whether a disorder existed prior to service, it 
is important to look at accepted medical principles including 
clinical factors pertinent to the basic character, origin, 
and development of the disorder.  38 C.F.R. § 3.304(b)(1).  

The VA examiner stated that the veteran's ectopic ureter was 
a congenital condition that obviously existed prior to 
service.  VA has recognized that there are medical principles 
so universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  38 C.F.R. § 3.303 (c).  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiencies as such are not 
diseases or injuries within the meaning of applicable 
legislation, and therefore cannot be service connected.  Id.; 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The Board finds 
that the veteran's ureteral/urethral condition is congenital 
by nature based upon the VA examiner's report, and such 
evidence is clear and unmistakable proof that the veteran's 
ureteral/urethral condition preexisted service.  

Service connection may, however be granted for diseases (but 
not defects) of congenital, developmental or familial origin 
if these conditions were incurred in or aggravated during 
service within the meaning of VA law and regulations.  
VAOPGCPREC 82-90.  In order to be service connected, 
therefore, it must first be determined that the veteran's 
congenital condition is a disease process such that it is 
subject to improving or worsening.  Id.  The Board finds that 
the veteran's congenital condition should be characterized as 
a disease process as the medical evidence clearly shows that 
it was subject to improving and worsening.  The veteran is 
not, therefore, barred under the law from obtaining service 
connection for his congenital condition if the evidence shows 
that said condition was aggravated by his military service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).  

The Board finds that the medical evidence shows that the 
veteran's ureteral/urethral condition was aggravated by his 
military service.  The veteran entered service in June 1973.  
The first complaints of urethral discharge occurred in August 
1974, more than one year after the veteran entered service, 
and he continued to have complaints throughout his period of 
service.  

It is clear that there was an increase in the veteran's 
ureteral/urethral condition during service.  He was 
asymptomatic when he entered service, but became symptomatic 
approximately 14 months thereafter and continued to be 
symptomatic throughout the remainder of his service.  In 
addition, the VA examiner concluded that the complaints the 
veteran had in service of urethral discharge and dysuria were 
symptoms of his ureteral/urethral condition, rather than the 
conditions he was then diagnosed to have.  

The Board notes that the VA examiner opined that it is 
"unlikely " that the veteran's ureteral/urethral condition 
was aggravated by his service.  The Board finds, however, 
that the examiner's opinion that it is "unlikely" that the 
veteran's condition was aggravated by service is too 
speculative to provide the necessary degree of certainty 
required for rebutting the presumption of aggravation.  

Having found that the veteran's ureteral/urethral condition 
was aggravated by service, the final inquiry is whether the 
veteran's current condition (i.e., status post excision of 
the ureteral/urethral condition) is related to the 
aggravation of the ureteral/urethral condition during his 
service.  As previously discussed, the VA examiner concluded 
that the veteran's complaints in service of urethral 
discharge and dysuria were related to his ureteral/urethral 
condition.  VA treatment records in 1992 show that the 
ureteral/urethral condition had caused a pelvic mass, and 
that the congenital condition was removed at the same time as 
the pelvic mass.  The Board finds this evidence sufficient to 
establish a nexus between the veteran's in-service complaints 
and his current post-surgery condition.

For the foregoing reasons, the Board finds that the veteran 
is entitled to service connection for an ureteral/urethral 
condition, status post nephrourectomy; and his appeal is 
granted.  

Increased Rating for Pseudofolliculitis Barbae

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The RO granted service connection for pseudofolliculitis 
barbae by an April 2003 rating decision, and evaluated it as 
zero percent disabling.  In his Notice of Disagreement, the 
veteran indicated that he disagreed with the zero percent 
rating.  The veteran's claim for a higher evaluation for 
pseudofolliculitis barbae is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  In these circumstances, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board initially notes that the criteria for evaluating 
skin disabilities contained in 38 C.F.R. § 4.118 were revised 
effective on August 30, 2002.  See 67 Fed. Reg.  49,590-595 
(2002).  The April 2003 rating decision evaluated the 
veteran's scar residuals under the revised criteria.  In the 
January 2004 Statement of the Case, however, the RO 
adjudicated the veteran's claim under both the old and 
revised rating criteria, which is appropriate because the 
veteran's claim was filed prior to the revisions. 

The RO evaluated the veteran's pseudofolliculitis barbae 
under Diagnostic Code 7806.  There is no specific diagnostic 
code for the evaluation of pseudofolliculitis barbae.  When a 
veteran is diagnosed to have an unlisted disease, it must be 
rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20 
and 4.27.  

Under the old rating criteria, a 10 percent evaluation is 
warranted with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area; a 30 percent 
evaluation is warranted with constant exudation or itching, 
extensive lesions, or marked disfigurement; and a 50 percent 
evaluation is warranted with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  No higher evaluation 
is permitted.

Under the revised criteria, Diagnostic Code 7806 provides a 
10 percent evaluation with coverage of at least 5 percent, 
but less than 20 percent, of the entire body or of the 
exposed areas affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  An evaluation of 30 percent is warranted 
with coverage of 20 to 40 percent of the entire body or of 
the exposed areas affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  The highest evaluation 
provided of 60 percent is warranted if more than 40 percent 
of the entire body or of the exposed areas affected is 
covered; or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).  Alternatively, dermatitis or 
eczema can be rated as disfigurement of the head, face, or 
neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  Id.

The veteran underwent a VA skin examination in January 2003.  
He indicated to the examiner that he has had recurrent bumps 
below his chin and upper front neck area, especially on 
shaving.  He has been occasionally treated with local 
antibiotic cream because of inflammation and infection on the 
skin caused from these bumps.  Since leaving service, the 
veteran has taken care of this condition and has avoided 
shaving often, which causes fewer problems.  Physical 
examination revealed that the veteran's condition is fairly 
stable and that he had only one or two small bumps in his 
anterior upper neck area.  He also had evidence of previous 
bumps that left a few scars and caused this area to be 
somewhat darker than other skin areas on his face and 
elsewhere.  There was no evidence of ulceration or 
exfoliation, but there was mild crusting at some spots in 
this area.  There was no evidence of infection, inflammation 
or other major problems caused by this condition.  The 
examiner's diagnosis was mild pseudofolliculitis barbae of 
posterior chin and anterior upper neck area with no 
significant disfigurement or disability caused from this 
condition.  

Based upon the VA examiner's report, the Board finds that the 
prominent disability caused by the veteran's 
pseudofolliculitis barbae is the dermatitis or eczema rather 
than any disfigurement to his face or neck or the few scars 
noted by the examiner.  The veteran's skin condition is, 
therefore, properly evaluated under Diagnostic Code 7806.  

The Board finds that, under the old criteria, the veteran is 
entitled to a disability rating of 10 percent for his 
service-connected pseudofolliculitis barbae.  The examiner 
found that the veteran had mild crusting in the area of his 
anterior upper neck that is sufficient to establish that the 
veteran had exudation involving an exposed area.  The veteran 
is not entitled to a higher evaluation of 30 percent under 
the old criteria because the evidence does not show that he 
has constant exudation or itching, extensive lesions, or 
marked disfigurement.

The Board also finds that the veteran is entitled to a 10 
percent evaluation under the revised criteria.  The examiner 
found that the veteran had a couple bumps, a few scars, and 
mild crusting within the exposed area affected (i.e., the 
anterior neck).  Given the small area affected by his 
condition, the Board finds, in resolving reasonable doubt in 
favor of the veteran, that these symptoms most likely cover 
at least 5 percent of the exposed area affected.  A higher 
evaluation of 30 percent is not warranted as the veteran's 
condition is only mild and causes no significant 
disfigurement, does not require systemic therapy, and does 
not appear to cover 20 percent or more of the exposed area 
affected.  

For the foregoing reason, the Board finds that the veteran is 
entitled to an initial evaluation of 10 percent, but no 
higher, for his service-connected pseudofolliculitis barbae.  
His appeal is, therefore, granted to that extent only.

Claims of Clear and Unmistakable Error

A prior final rating decision is not subject to revision on 
the same factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R. § 3.105.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth a three-pronged test to be used in determining 
whether clear and unmistakable error (CUE) is present in a 
prior final determination:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions in existence at 
that time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time of the 
prior determination; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  The Court has 
further stated that:

Clear and unmistakable error is a very specific and 
rare kind of "error."  It is the kind of error, 
of fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error .... If a claimant-
appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of 
specificity as to what the alleged error is and, 
unless it is the kind of error ... that, if true, 
would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the 
result would have been manifestly different but for 
the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable 
error claim is undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1380 (Fed. Circ. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999). 

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell , supra.  
Similarly, the Court has rejected as being too broad general 
and unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

Pseudofolliculitis Barbae

In November 2000, the veteran filed his original claim for 
service connection for pseudofolliculitis barbae, which was 
denied in a November 2000 rating decision.  The veteran was 
notified of that decision and his appeal rights in December 
2000.  No correspondence was received from him within the 
appeal period. 

In July 2002, the veteran filed a claim alleging the RO 
committed clear and unmistakable error (CUE) in its November 
2000 rating decision.  He contended that the RO's denial of 
service connection, based upon the finding that his 
pseudofolliculitis barbae is a congenital or developmental 
defect that was not aggravated beyond its normal progression 
during military service, is erroneous.  In addition to 
claiming CUE, the veteran also sought to reopen the prior 
denial of service connection based on new and material 
evidence.  In an April 2003 rating decision, the RO granted 
service connection for pseudofolliculitis barbae evaluated as 
zero percent disabling effective July 17, 2002.  In his May 
2003 notice of disagreement, the veteran claimed that the 
granting of his service connection in April 2003 is evidence 
that the November 2002 denial was clearly and unmistakably 
erroneous.  

The November 2002 rating decision denied service connection 
for pseudofolliculitis barbae on two grounds.  The first 
ground was that pseudofolliculitis barbae is considered a 
congenital or development defect, and it was not aggravated 
beyond the normal progression during military service.  The 
veteran is correct, and the RO has conceded, that this 
condition is not considered by law to be a congenital or 
development defect.  This error is harmless, however, because 
the RO also denied the veteran's claim for service connection 
because there was no evidence that the veteran had a current 
disability.  Although the veteran's service medical records 
show that he was diagnosed to have pseudofolliculitis barbae, 
VA treatment records from February 1992 through December 1994 
and January 2000 through November 2000 were absent of any 
complaints or treatment for this condition.  The RO found 
that there was no proof of a present disability and denied 
the veteran's claim on this alternative ground, and the Board 
agrees with this finding.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Since the medical evidence available at the 
time of the November 2000 rating decision does not show that 
the veteran had a current skin disability, the RO's denial of 
service connection for pseudofolliculitis barbae was not 
clearly and unmistakably erroneous.

Prostate Condition

In November 2000, the veteran filed his original claim for 
service connection for prostate problems, which was denied by 
a November 2000 rating decision.  The veteran was notified of 
that decision and his appeal rights in December 2000.  No 
correspondence was received from him within the appeal 
period. 

In July 2002, the veteran filed a claim alleging that the RO 
committed clear and unmistakable error (CUE) in its November 
2000 rating decision.  It is unclear as to what specific 
error the veteran claims the RO made, but he does state that 
a review of his service medical records show that he was 
treated in service at least 22 times for prostate, urethral 
discharge, gonorrhea, and/or groin pain and that VA has never 
properly developed his case because he has never had a VA 
specialistic (sic) examination pertaining to his claim.

As for the first argument that the RO did not consider the 
evidence in the veteran's service medical records in deciding 
his claim, the November 2000 rating decision does show that 
the veteran's service medical records were considered, 
including the records showing treatment for urethral 
discharge, gonorrhea, urethritis, prostatitis and 
epididymitis.  Failure to establish an in-service injury or 
disability, however, was not the basis for the RO's denial.  
Rather, the RO denied the veteran's claim for service 
connection for a prostate condition on the ground that the 
medical evidence of record did not show any current chronic 
disease or traumatic injury to the prostate.  

The Board has reviewed all of the medical evidence that was 
available at that time and finds that there is no clear and 
unmistakable error in the RO's decision.  The medical records 
available do not show that the veteran had a prostate 
problem.  In fact, the result of a prostate biopsy in 
February 1992 revealed benign prostate tissue.  A March 3, 
1992 treatment note states that the veteran's prostate was 
normal.  VA treatment records from January 2000 through 
November 2000 do not show complaints or treatment for any 
prostate problems.  Since the medical evidence available at 
the time of the November 2000 rating decision does not show 
that the veteran had a current prostate condition, the RO's 
denial of service connection for was not clearly and 
unmistakably erroneous.

As for the second argument, VA's breach of the duty to assist 
cannot form a basis for a valid claim of clear and 
unmistakable error.  See Cook v. Principi, 318 F. 3d. 1334 
(2002); Hazan v. Gober, 10 Vet. App. 511, 522 (1997); Elkins 
v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  The alleged failure of VA to 
afford the veteran a VA medical examination does not render 
the previous denial of the claim nonfinal, as such an alleged 
breach necessarily involves evidence that was not in 
existence at the time of the prior denial.  Shockley v. West, 
11 Vet. App. 208, 213 (1998); Hazan v. Gober, supra, 10 Vet. 
App. 523.  

Kidney Disease

In December 1994, the veteran filed his original claim for 
service connection for kidney disease, and the RO denied this 
claim and notified the veteran of that decision and his 
appeal rights.  No correspondence expressing his disagreement 
and desire to appeal was received within the appeal period.  
The veteran attempted to reopen his claim of service 
connection for kidney disease in November 1995 and January 
1998, but failed to respond to the RO's letters indicating he 
needed to submit new and material evidence in order to reopen 
this claim.  

In July 2002, the veteran filed a claim alleging clear and 
unmistakable error (CUE).  As part of that claim, the veteran 
states that several times he has requested service connection 
for his kidney condition, and each time this claim was 
denied.  He then goes on to talk about his claim for a 
prostate condition.  It is unclear as to whether the 
veteran's allegations in the following paragraph of his claim 
are related to his claim for kidney disease so that he has 
alleged a specific error the RO made in the December 1994 
rating decision.  

If a claimant wishes to reasonably raise a CUE claim, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that if true 
would be CUE on its face, the claimant also must give 
persuasive reasons as to why the result of the prior 
determination would have been manifestly different but for 
the alleged error.  See Fugo, 6 Vet. App. at 44.  It is 
unclear if the veteran has specifically alleged any error the 
RO made in rendering its prior decision.  If a claimant fails 
to properly allege CUE, the claim must be dismissed without 
prejudice.  Simmons v. Principi, 17 Vet. App. 104 (2003).  

Nevertheless, the RO broadly construed the veteran's claim of 
CUE and considered it on the merits.  The Board will also 
broadly construe the veteran's claim of CUE to read the 
specific allegations of error to be failure to consider the 
veteran's service medical records and failure to give the 
veteran a VA medical examination.  

The RO denied the veteran's claim of service connection for 
kidney disease because there was no evidence that any chronic 
kidney disease or other disease to which kidney disease can 
be attributed, was incurred while he was on active duty or 
manifested to a degree of 10 percent within the year after 
his discharge.  A review of the service medical records show 
that the veteran did not complain of, nor was he diagnosed to 
have, any kidney problem.  Rather the veteran was diagnosed 
to have prostatitis, urethritis, gonorrhea, and possible 
epididymitis.  The VA treatment records in the file at that 
time for February 1992 through December 1992 showed that the 
veteran had an atrophic right kidney with an ectopic right 
ureter, which was the cause of the veteran's chronic kidney 
failure.  

The Board finds that the RO's denial of service connection 
for kidney disease was not clearly and unmistakably erroneous 
based upon the evidence before it at the time the decision 
was made.  The veteran provided no medical opinion that his 
kidney disease diagnosed in 1992, could be attributed to the 
conditions he was diagnosed to have in service.  In addition, 
since the veteran was discharged in June 1976, the medical 
treatment records from 1992 are insufficient to establish 
that the veteran's kidney disease manifested to a degree of 
10 percent or more within one year after his separation from 
service.  

As for the veteran's claim that VA failed to provide him with 
a VA examination, as previously discussed, this is not a 
valid ground on which to base a claim of CUE.  

For the foregoing reasons, the veteran's appeal in this 
regard is denied. 


ORDER

1.  Entitlement to service connection for ureteral/urethral 
condition is granted.

2.  Entitlement to an initial disability rating of 10 
percent, but no higher, for pseudofolliculitis barbae is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

3.  Prior denials of service connection for prostate 
condition, kidney disease and pseudofolliculitis barbae were 
not clearly and unmistakably erroneous.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In a letter dated in September 2002, the RO advised the 
veteran that it was denying claims regarding kidney, prostate 
and hemorrhoid conditions because he failed to submit new and 
material evidence.  In October 2002, the veteran filed a 
notice of disagreement with the September 2002 decision.  

It is clear that the veteran's statements were a notice of 
disagreement (NOD) with the RO's denial of service 
connection.  However, the statement of the cases (SOCs) 
issued in October 2003 and January 2004 only addressed the 
claims of CUE, service connection for a urethral condition 
and an increased rating for service-connected 
pseudofolliculitis barbae.  The veteran's notice of 
disagreement as to the denial of service connection for 
kidney disease, a prostate condition, and hemorrhoids based 
on lack of new and material evidence is still pending.  It is 
proper to remand these claims because the veteran has not 
been provided a SOC on these issues.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, these issues will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:

Provide the veteran a statement of the 
case as to the issues of whether new and 
material evidence has been received to 
reopen his claims for service connection 
for kidney disease, a prostate condition, 
and hemorrhoids.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the issues should 
not be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


